UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-16731 THERAPEUTICSMD, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 87-0233535 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 951 Broken Sound Parkway NW, Suite 320, Boca Raton, FL33487 (561) 961-1911 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer¨ Accelerated filerþ Non-accelerated filer ¨ Smaller reporting company ¨ (Donot check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ The number of shares outstanding of the Issuer’s Common Stock as of May 10, 2013 was 131,151,334. THERAPEUTICSMD, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 (Unaudited) and 2012 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 (Unaudited) and 2012 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risks 27 Item 4. Controls and Procedures 27 Part II - OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities 29 Item 3. Defaults upon Senior Securities 29 Item 4. Mine Safety Disclosure 29 Item 5. Other Information 30 Item 6. Exhibits 31 2 THERAPEUTICSMD, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2013 December 31, 2012 (Unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $63,843 and $42,048, respectively Inventory Other current assets Total current assets Fixed assets, net Other Assets: Prepaid consulting expense Intangible assets Security deposit Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Deferred revenue Other current liabilities Line of credit — Accrued interest — Total current liabilities Long-Term Liabilities: Notes payable, net of debt discount of $0 and $1,102,680, respectively — Accrued interest — Total long-term liabilities — Total liabilities Commitments and Contingencies Stockholders' Equity (Deficit): Preferred stock - par value $0.001; 10,000,000 shares authorized; no shares issued and outstanding — — Common stock - par value $0.001; 250,000,000 shares authorized; 129,196,747 and 99,784,982 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholder' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 3 THERAPEUTICSMD, INC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, (Unaudited) (Unaudited) Revenues, net $ $ Cost of goods sold Gross profit Operating expenses: Sales, general, and administration Research and development Depreciation and amortization Total operating expense Operating loss ) ) Other income (expense) Interest expense ) ) Financing costs ) — Loan guaranty costs ) ) Loss on extinguishment of debt — ) Total other income (expense) ) ) Loss before taxes ) ) Provision for income taxes — — Net loss $ ) $ ) Lossper share, basic and diluted: Net loss per share, basic and diluted $ ) $ ) Weighted average number of common shares outstanding The accompanying footnotes are an integral part of these condensed consolidated financial statements. 4 THERAPEUTICSMD, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows used in operating activities: Depreciation Amortization of intangible assets Provision for doubtful accounts — Amortization of debt discount Stock based compensation Amortization of deferred financing costs — Stock based expense for services Loan guaranty costs Loss on debt extinguishment — Changes in operating assets and liabilities: Accounts receivable ) ) Inventory Other current assets ) Accounts payable Accrued interest ) Accrued expenses and other current liabilities ) Deferred revenue ) — Net cash flows used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Patent costs, net of abandoned costs ) ) Purchase of property and equipment ) ) Net cash flows used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from revolving credit note — Repayment of revolving credit note ) — Proceeds from sale of common stock, net — Proceeds from notes and loans payable Repayment of notes payable ) ) Proceeds from exercise of warrants — Net cash flows provided by financing activities Increase in cash Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $
